United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Blairstown, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael D. Overman, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1993
Issued: March 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 26, 2017 appellant, through counsel, filed a timely appeal from a June 29,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after the June 29, 2017 decision. The Board’s
jurisdiction is limited to evidence that was before OWCP at the time of its final decision. Therefore, the Board is
precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant has established that her right elbow condition was causally
related to her February 26, 2014 accepted employment injury.
FACTUAL HISTORY
On March 18, 2014 appellant, then a 47-year-old supervisor in customer services, filed a
traumatic injury claim (CA-1) alleging that on February 26, 2014 she sprained her right knee
when she slipped on ground covered by snow and ice in the performance of her federal
employment duties. In a supporting statement, she alleged that on February 26, 2014 she twisted
her right knee and fell down, landing on the inside of her right knee, foot and on her right elbow.
Appellant stopped work on March 11, 2014 and returned to work on March 17, 2014. The
employing establishment controverted the claim.
In a March 13, 2014 report, Dr. Daniel A. Shaw, a Board-certified orthopedic surgeon,
noted that appellant reported discomfort following a work-related injury on February 26, 2014
when she slipped on ice and reported injuring her right knee, foot, and elbow. He noted that she
has been trying to work in the meantime, but that her symptomatology persisted. Dr. Shaw
diagnosed right knee sprain with possible torn meniscus and right forefoot sprain. Appellant
continued to submit reports by Dr. Shaw that discussed his treatment of her right knee.
By development letter dated May 27, 2014, OWCP informed appellant that additional
factual and medical information was necessary to establish her claim. It afforded her 30 days to
submit the necessary information. No additional information was received.
In a July 2, 2014 decision, OWCP denied appellant’s claim, finding that she had not
established that she was in the performance of duty at the time of the alleged incident.
On July 16, 2014 appellant, through counsel, requested a hearing before an OWCP
hearing representative. During the hearing held on November 25, 2014, appellant testified that
she began working for the employing establishment on June 23, 2007, and that, on the date of
injury, she was working on rural accounts. She stated that there was no place to get coffee on the
premises, and that while going to get coffee on an authorized break at a store a few doors down,
she slipped and fell on ice that was covered by a small amount of snow. Appellant indicated that
she injured her right foot, knee, and elbow. She testified that she kept working after the injury,
but that eventually she saw Dr. Shaw because her symptoms continued. Counsel contended that
she was injured in the performance of duty.
By decision dated January 20, 2015, the hearing representative determined that appellant
was in the performance of duty when she fell. However, he denied her claim as he determined
that the medical evidence was insufficient to establish causal relationship between a diagnosed
condition and the accepted fall on February 26, 2014.
On January 19, 2016 appellant, through counsel, requested reconsideration. In support
thereof, he submitted report from Dr. Shaw dated January 15, 2016. Dr. Shaw noted that she
sought treatment on March 13, 2014 for an employment-related injury sustained on February 26,

2

2014 when “she slipped on ice and banged her right knee, foot, and elbow on concrete.”
Appellant told him that she had concerns regarding her right knee, right foot, and right elbow.
At that time, Dr. Shaw diagnosed right knee sprain, significant symptomatic exacerbation of
previously asymptomatic patellofemoral arthritis, and right forefoot sprain. He summarized the
test results and appellant’s treatment on her right knee and right foot. Dr. Shaw opined that
within a reasonable degree of medical probability she sustained a work-related injury on
February 26, 2014 which resulted in injuries to her right knee, right foot and right elbow. He
explained that appellant falling and landing on her right knee, foot, and elbow on concrete was
consistent with injury to her right knee, right foot, and right elbow. Dr. Shaw noted that, as
manifest on her December 22, 2015 follow-up, her post-traumatic right knee pathology persisted
and had not healed. He further opined that appellant’s right foot injury was directly caused by
the accident of February 26, 2014 and noted a diagnosis of mild sprain of the right foot great toe
metatarsophalangeal joint.
With regard to appellant’s right elbow, Dr. Shaw noted that her elbow was not prioritized
until her most recent visit on December 22, 2015. He noted that at that time she did have
significant tenderness at the medical aspect of the elbow associated with a stiffening sensation
and a feeling of a “toothache in the elbow.” Appellant noted a jabbing/needle sensation
aggravated by outstretch, reaching, or lifting, which had persisted since the time of the initial
injury. Dr. Shaw noted that the right elbow examination demonstrated exquisite tenderness at
the medial humeral epicondyle and mild soft tissue swelling. Radiographs of the right elbow
showed a one centimeter void density superficial to the medial humeral epicondyle. Right elbow
magnetic resonance imaging (MRI) scan was prescribed, but the results were not yet available,
so a definitive right elbow diagnosis remained to be determined. Dr. Shaw continued to submit
reports discussing his treatment of appellant’s right knee.
On April 15, 2016 OWCP vacated the decision of January 20, 2016 in part, noting that
Dr. Shaw provided a well-reasoned medical report explaining exactly how the fall of
February 26, 2014 caused a right knee sprain and a great toe sprain. It therefore accepted
appellant’s claim for sprain of the right knee and right great toe. However, OWCP determined
that the evidence was insufficient to overturn the entire decision because Dr. Shaw had not
provided a discussion or a diagnosis regarding the right elbow condition.
In a progress note from his December 22, 2015 report, Dr. Shaw noted that an x-ray of
appellant’s right elbow revealed a one centimeter ovoid density superficial to the medial humeral
epicondyle. No significant intra-articular degenerative changes were noted. Dr. Shaw diagnosed
work-related injury of February 26, 2014; right elbow medial epicondylitis, post-traumatic with
medial epicondylar ossific density, symptomatic; right knee arthritis, post-traumatic; and right
knee patellofemoral arthritis, post-traumatic.
Dr. Shaw continued to provide treatment and reports with regard to appellant’s right
knee. Further notes detailing physical therapy on the right knee were also submitted.
In a September 23, 2016 report, Dr. Shaw noted that once appellant’s right knee
symptomatology had diminished sufficiently, effective December 23, 2015 attention was able to
be thoroughly focused on her right elbow symptomatology. He also noted that notes from
Westfield Orthopedic Group indicated that she had scheduled appointments for evaluation of

3

right elbow symptomatology on August 29 and September 5, 2014, although she was not actually
seen on those dates. Dr. Shaw noted that, when he saw appellant on December 22, 2015, she
reported still being most severely affected by symptomatology not only in her right knee, but her
right elbow. Appellant indicated that her right elbow pain had persisted since the time of the
initial injury.
On October 5, 2016 appellant requested reconsideration. In support thereof, she
submitted a February 27, 2016 MRI scan of the elbow report wherein Dr. Christina P. Annese, a
Board-certified radiologist, found tendinosis of the common flexor tendon origin with
questionable small focus of calcific tendinopathy and mild adjacent edema.
By decision dated June 29, 2017, OWCP denied modification of its April 15, 2016
decision because appellant had not submitted a medical narrative from a treating physician which
established causal relationship for the right elbow condition and also discussed the mechanism of
injury. It noted that since the earliest medical report that addressed her right elbow condition
was dated December 22, 2015, which was one year and two months after her injury, appellant’s
treating physician must provide a rationalized causal relationship explanation based on complete
and accurate factual and medical history. OWCP further noted that the physician should also
explore and consider nonwork-related factors or contributions when providing his explanation
regarding causal relationship.
LEGAL PRECEDENT
An employee has the burden of proof to establish that any specific condition for which
compensation is claimed is causally related to the employment injury.4 Causal relationship is a
medical issue, and the medical evidence required to establish causal relationship is rationalized
medical evidence.5 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.6 Neither the fact that
a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7
ANALYSIS
Appellant alleged that she sustained injury to her right knee, foot, and elbow when she
fell on ice in the performance of duty on February 26, 2014. OWCP accepted her claim for
sprain of the right knee and right great toe.

4

Kenneth R. Love, 50 ECAB 193 (1998).

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

The Board finds that appellant has not met her burden of proof to establish that her right
elbow condition was caused or aggravated by the accepted February 26, 2014 employment
injury.
In a progress note dated December 22, 2015, Dr. Shaw diagnosed additional conditions
causally related to the February 26, 2014 employment injury: right elbow medial epicondylitis,
post-traumatic with medial epicondylar ossific density, symptomatic; post-traumatic right knee
osteoarthritis; and post-traumatic patellofemoral arthritis. In a September 23, 2006 report, he
noted that initially the attention was focused on appellant’s right knee, but that effective
December 23, 2015 attention was able to now be focused on her right elbow symptomatology.
Dr. Shaw noted that when he saw her on December 22, 2015, she reported still being affected by
symptomatology not only in her right knee, but also in her right elbow.
The reports from Dr. Shaw are insufficient to establish appellant’s claim for right elbow
injury as they do not contain a rationalized medical opinion explaining how her diagnosed right
elbow conditions were causally related to the February 26, 2014 employment injury. When
Dr. Shaw first saw her with regard to the February 26, 2014 employment injury on March 13,
2014, he noted that in addition to complaining of pain in her right knee and foot, she also
complained of right elbow pain. Dr. Shaw made no medical diagnosis with regard to appellant’s
right elbow at that time and did not discuss any injury to her right elbow until his report of
December 22, 2015, at which time he concluded that she had symptomatic right elbow medial
epicondylitis, post-traumatic, with medial epicondyle ossific density. In his January 15, 2016
note, he explained that priority prior to that time was given to dealing with her right knee
condition, but that now her right elbow was having significant symptoms. Dr. Shaw noted that
appellant hit her elbow when she fell, that she had persistent symptoms in her elbow since the
employment injury, and that she had scheduled appointments to follow up with regard to her
elbow, but that these appointments did not occur.
The Board finds that Dr. Shaw’s opinion is not well rationalized. There is no evidence of
any problem with appellant’s right elbow in between Dr. Shaw’s March 13, 2014 report and his
December 22, 2015 report. Dr. Shaw’s reports, with the above brief exceptions, only discuss her
right knee and right foot. The fact that appellant scheduled an appointment with regard to her
right elbow, but that the appointment did not take place is of no importance to determining
whether she had a right elbow injury causally related to her accepted employment injury.
Although Dr. Shaw suggested that her right elbow conditions were causally related to the
accepted employment injury, he did not provide adequate medical rationale explaining the basis
of his opinion regarding causal relationship.8 He did not discuss the February 26, 2014
employment injury in any detail or explain the medical process through which it could have been
responsible for the diagnosed right elbow conditions.9 The Board has held that medical evidence
which does not offer a clear opinion explaining the physiological cause of an employee’s

8

J.S., Docket No. 14-0818 (issued August 7, 2014).

9

See R.B., Docket No. 16-1700 (issued September 25, 2017).

5

condition is of limited probative value on the issue of causal relationship.10 Dr. Shaw’s reports
were therefore insufficient to establish causal relationship.
The Board notes that the diagnostic study by Dr. Annese was also insufficient to meet
appellant’s burden of proof as she does not address whether the February 26, 2014 work injury
caused the diagnosed conditions.11 The Board has held that medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.12
To establish causal relationship, a claimant must submit a physician’s report in which the
physician reviews the employment injury identified as causing the claimed condition and, taking
this injury into consideration as well as findings upon examination, explains with medical
rationale how the employment injury caused or aggravated the diagnosed condition.13 The Board
finds that appellant submitted insufficient rationalized medical evidence supporting causal
relationship between the accepted February 26, 2014 employment injury and her right elbow
condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that her right elbow condition was
causally related to her February 26, 2014 employment injury.

10

Id.

11

G.M., Docket No. 14-2057 (issued May 12, 2015).

12

See T.N., Docket No. 17-0773 (issued October 2, 2017).

13

M.R., Docket No. 17-1154 (issued January 10, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 29, 2017 is affirmed.
Issued: March 13, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

